178 F.2d 406
Henry M. VAN PATTEN, Libellant,v.PANAMA RAILROAD COMPANY, Respondent.
No. 120.
Docket 21499.
United States Court of Appeals Second Circuit.
Submitted December 16, 1949.
Decided December 28, 1949.

Appeal from the United States District Court for the Southern District of New York.
From a decree dismissing an amended libel in a suit brought by a seaman (1) to recover damages for personal injuries, and (2) for maintenance and cure, the libellant appeals.
Jacob Rassner, New York City, for Henry M. Van Patten, libellant-appellant.
Edwin Phillips Kohl, New York City (Thomas J. Maginnis and Arthur P. Loughran, New York City, of counsel), for respondent-appellee, Panama R. Co.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Marshall v. International Mercantile Marine Co., 2 Cir., 39 F.2d 551.